Citation Nr: 0634556	
Decision Date: 11/08/06    Archive Date: 11/27/06	

DOCKET NO.  04-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic left facial paralysis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

The veteran had active service from August 2001 to February 
2002 and from February 2003 to May 2003.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied the benefits sought on 
appeal.  

The issues of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches and for traumatic left 
facial paralysis will be addressed in the remand portion of 
this decision.


FINDING OF FACT

A left eye disorder was not incurred in or aggravated by any 
incident of active service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left eye disorder are not met.  38 U.S.C.A. §§1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in December 2002.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal.  

The veteran essentially contends that he has a left eye 
disorder that is related to a head injury he sustained during 
service. Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation providing 
for compensation benefits.  38 C.F.R. §3.303(c).  Generally, 
to prove service connection, the record must contain:  (1) 
Medical evidence of a current disability, (2) medical 
evidence or in certain circumstances, lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or a relationship between 
a current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

The veteran's service medical records show that the veteran 
sustained a head injury in August 2001, and the record 
reflects that the veteran is currently service-connected for 
migraine headaches and left facial paralysis, both identified 
as residuals of that head injury.  However, the veteran's 
service medical records contain no evidence of a left eye 
disorder during service, including as a residual of the head 
injury he sustained during service.  In addition, not only do 
service medical records fail to demonstrate the presence of a 
left eye disorder during service, medical records dated 
following separation from service similarly fail to disclose 
the presence of a left eye disorder that is causally or 
etiologically related to service, including the head injury 
the veteran sustained during service.  

In fact, the veteran was afforded a VA examination of his 
eyes in January 2003 specifically to determine whether he had 
any eye disorder that was related to the head trauma he 
sustained during service.  At the time of that examination 
the veteran denied direct trauma to the left eye, but 
recalled that he had problems closing his left eye after the 
trauma.  Uncorrected visual acuity for distant vision was 
20/70, bilaterally, and the corrected visual acuity was 20/20 
for distant vision and 20/20 for near vision, bilaterally.  
There was no diplopia or visual field deficit.  Following the 
examination the diagnoses were refractive error-myopia and no 
residual ocular pathology found associated to previous trauma 
to the head and cranial nerve VII palsy.

Based on this record, the Board finds the service connection 
for left eye disorder is not warranted.  The January 2003 VA 
examination specifically determined that there was no 
residual disability of the left eye associated with the 
service head trauma, and the only disorder diagnosed 
following the examination, specifically refractive error or 
myopia, is not considered a disability for VA compensation 
purposes.  38 C.F.R. §3.303(c).  Accordingly, in the absence 
of evidence of a current disability that is shown to be 
related to service, the Board finds that service connection 
for a left eye disorder is not warranted.

Given the medical evidence against the claim, for the Board 
to conclude that a left eye disorder had its origin during 
service in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of a current left eye 
disorder and evidence of a nexus between a current disorder 
and service by way of the December 2002 letter from the RO to 
him, but he has failed to do so.  A claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the veteran was clearly advised in the December 2002 letter 
of the need to submit medical evidence of a current disorder 
and of a relationship between the current disorder and an 
injury, disease or event in service.  While the veteran is 
clearly of the opinion that he has a current left eye 
disorder that is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or the etiology 
of a medical disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, the Board concludes that 
service connection for residuals of a left eye disorder is 
not established.


ORDER

Service connection for a left eye disorder is denied.




REMAND

A preliminary review of the record with respect to the claims 
for initial evaluations in excess of 10 percent for migraine 
headaches and for traumatic left facial paralysis discloses a 
need for further development prior to final appellate review.  
While the record reflects that the veteran was provided 
notice as contemplated under 38 U.S.C.A. §5103(a) and 38 
C.F.R. §3.159(b) in connection with his claims for service 
connection for headaches and left facial paralysis, the 
veteran was not provided appropriate notice in connection 
with his claims for increased evaluations for those 
disabilities once service connection had been granted and the 
veteran expressed disagreement with the initial evaluations 
assigned.  The United States Court of Appeals for Veterans 
Claims (Court) has strictly construed the VA's notice 
obligations under 38 U.S.C.A. §5103(a) and 38 C.F.R. 
§3.159(b) to include informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006)

This case is being returned to the RO via the Appeals 
Management Center in Washington, DC, and the veteran will be 
notified when further action on his part is necessary.  
Accordingly, this case is REMANDED for the following action:  

The veteran should be provided notice 
consistent with the requirements of 38 
U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b) 
in connection with his claims for initial 
evaluations in excess of 10 percent for 
migraine headaches and for traumatic left 
facial paralysis.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


